UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 6, 2016 BIOCEPT, INC. (Exact name of registrant as specified in its charter) Delaware 001-36284 80-0943522 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5810 Nancy Ridge Drive, San Diego, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858)320-8200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 6, 2016, with the recommendation of the Compensation Committee of the Board of Directors (the “Board”) of Biocept, Inc. (the “Company”), the Board approved the following retention awards consisting of restricted stock units (“RSUs”): Name RSUs Michael W. Nall, President and Chief Executive Officer Lyle J. Arnold, Ph.D., Senior Vice-President of Research & Development Veena Singh, M.D., Senior Vice President and Senior Medical Director Each of these RSUs were granted pursuant to the Company’s Amended and Restated 2013 Equity Incentive Plan. Subject to each executive officer’s continuous service, 100% of each RSU will vest on the 12-month anniversary of the date of grant. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOCEPT, INC. Dated: July 7, 2016 By: /s/ Michael W. Nall Name: Michael W. Nall Title: Chief Executive Officer
